DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 84-96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2021.
Applicant’s election without traverse of Group I, claims 75-83 in the reply filed on December 10, 2021 is acknowledged.
Claim Objections
Claim 75 is objected to because of the following informalities:  
In claim 75 at line 6, the recitation “the capillaries” should be amended to recite --the plurality of capillaries-- for consistency with the limitation “a plurality of capillaries” as previously recited in claim 75.  
Appropriate correction is required.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 75, the limitation “a portion of polymer solution” in line 6 renders the claim unclear and indefinite. It is unclear as to whether the polymer solution is referring to the polymer solution previously recited in line 4 or some other polymer solution. Examiner suggests amending the recitation to recite “a portion of the polymer solution.”
Claims 76-83 are rejected for their dependency on claim 75. 
Regarding claim 78, the limitation “performing an action based on the analysis” in the last line of the claims renders the claim unclear and indefinite. It is unclear as to 
Regarding claim 78, the limitation “while detecting” in line 5 renders the claim unclear and indefinite. Claim 78 previously recites “while the sample solution is in the plurality of capillaries, detecting the one or more biological molecules;” at lines 3-4. It is unclear as to whether the second incidence of detecting is referring to detecting the one or more biological molecules or other detecting.
 Claims 80 and 81 are rejected for their dependency on claim 78. 
Regarding claim 81, the limitation “the analysis” renders the claim unclear and indefinite. It is unclear as to whether the analysis is referring to the analysis of previously recited limitation “performing an analysis on the current trace” in claim 78 or the analysis of previously recited limitation of “performing an analysis on at least a portion of the pressure values” of claim 75 from which claim 78 depends. Examiner suggests amending claim 81 to recite “the analysis on the current trace” to clarify which analysis is being referenced.  
Claim 83 recites the limitation "the applied pressure" in lines 1, 6, and 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 75, 77, 79, 82, 83 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goudberg et al. (US 2006/0070880) (provided in Applicant’s IDS of November 14, 2019).

Regarding claim 75, Goudberg teaches a method for quality control (controller can report an error or leak condition, para. [0044]) of a process performed on a sample (capillary electrophoresis of sample, para. [0022]), the method comprising: 
providing a plurality of capillaries (multi-capillary array 3, para. [0022]); 
providing a polymer solution (polymer storage container 25, para. [0027]); 
applying a pressure to the polymer solution and transferring at least a portion of polymer solution into the capillaries (polymer delivery pump 31, para. [0027], flow to capillary array 3, para. [0035]); 
while applying the pressure, measuring at least one parameter indicative of a sensed value of pressure over time to obtain pressure values (as polymer is pushed into the capillaries, the pressure in the polymer flow path will be reduced and the stepper motor 160 can start again until the pressure reaches 1000 psi, at which point the stepper motor 160 stalls, para. [0043]); 
performing an analysis on at least a portion of the pressure values (This process can be completed until the capillary fill operation is complete, para. [0043], the controller 150 can monitor the speed of the pump piston 102 to detect a leak condition, para. [0044]); and 
using the analysis to make a determination whether a capillary electrophoresis run for a sample should proceed (above threshold controller can stop the piston and report an error or leak condition, para. [0044]).

Regarding claim 77, Goudberg teaches wherein the analysis comprises determining whether the pressure values remained above a threshold value during a time period in which the pressure was applied (upon achieving a pressure in the polymer flow path of about 1000 psi, the rotational movement of the stepper motor 160 can be stopped, para. [0043]).

Regarding claim 79, Goudberg teaches wherein measuring the parameter indicative of a sensed value of pressure over time comprises measuring the parameter at a plurality of discrete times (as polymer is pushed into the capillaries, the pressure in the polymer flow path will be reduced and the stepper motor 160 can start again until the pressure reaches 1000 psi, at which point the stepper motor 160 stalls. This process can be completed until the capillary fill operation is complete, para. [0043]).

Regarding claim 82, Goudberg teaches further comprising: 
(If at 845, the method determines that the threshold speed has not been exceeded, then processing can continue to 862, para. [0082]).
The limitations “if the determination is no, then performing an action and determining whether the action has been effective; and if the action is determined to be effective, either repeating the method from the step of applying a pressure to the polymer solution or proceeding with the capillary electrophoresis run” is a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 211.04(II). Therefore under a broadest reasonable interpretation, the recited steps are not required to be performed. 
Moreover, Goudberg teaches if the determination is no, then performing an action and determining whether the action has been effective; and if the action is determined to be effective, either repeating the method from the step of applying a pressure to the polymer solution or proceeding with the capillary electrophoresis run (as polymer is pushed into the capillaries, the pressure in the polymer flow path will be reduced and the stepper motor 160 can start again until the pressure reaches 1000 psi, at which point the stepper motor 160 stalls. This process can be completed until the capillary fill operation is complete, para. [0043]).

Regarding claim 83, The limitation  “wherein performing the action comprises one or more of: maintaining the applied pressure; setting a flag; sending a warning 
Moreover, Goudberg teaches maintaining the applied pressure; reducing the applied pressure; increasing the applied pressure or changing a run condition the pressure in the polymer flow path will be reduced and the stepper motor 160 can start again until the pressure reaches 1000 psi, at which point the stepper motor 160 stalls. This process can be completed until the capillary fill operation is complete, para. [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goudberg et al. (US 2006/0070880) (provided in Applicant’s IDS of November 14, 2019) and further in view of Chien et al. (US 2001/0052460) (provided in Applicant’s IDS of August 13, 2020).
Regarding claim 76, Goudberg fails to teach wherein the analysis comprises determining a noise level in a trace representing the pressure values.
However, Chien teaches microfluidic systems that can be used for capillary electrophoresis (para. [0004]) wherein a pressure controller or controllers will often make use of signals from pressure sensors so as to provide a pressure feedback path (para. [0016]). Chien teaches to enhance the time response of the pressure control system, pressure controller may include pressure calibration data and the change of pressure from this calibration test may be stored in the program as calibration data (para. [0081]). Chien teaches a plot illustrating the reduced noise and enhanced flow control provided by the pressure control systems (Fig. 7B, para. [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Goudberg to include determining a noise level in a trace representing the pressure values with a reasonable expectation of success of improving accuracy of the readings. 


Claim 78, 80, 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goudberg et al. (US 2006/0070880) (provided in Applicant’s IDS of November 14, 2019) and further in view of Desimas et al. (US 2018/0052138).

Regarding claim 78, Goudberg teaches wherein the sample comprises a sample solution comprising one or more biological molecules (one or more samples (such as sample 4 a) comprising, for example, one or more analytes such as DNA molecules, proteins and/or peptides, paras. [0030], [0057]), the method further comprising: 
while the sample solution is in the plurality of capillaries (samples such sample 4a is introduced into the capillaries 3a, paras. [0030], [0057]), 
detecting the one or more biological molecules (DNA fragments contained in the sample 4 a can be distinguished by labeling a primer or a terminator with a fluorescent substance, para. [0031], [0057]); 
Goudberg teaches a sample containing DNA fragments can be subjected to electrophoresis, and fluorescence from the sample can be detected in the course of electrophoresis, whereby DNA base sequencing can be carried out for determining the base sequence (para. [0058]) but fails to teach while detecting, measuring current in one or more capillaries in which the biological samples are being moved by the current over time to determine a current trace; performing an analysis on the current trace; and performing an action based on the analysis.
Desimas teaches a method of capillary electrophoresis for analytes such as nucleic acids (abstract)  wherein analytes can have an appropriate fluorescent dye label attached to the analyte such that the fluorescent dye can be detected in an electrophoresis apparatus (para. [0049]). Desimas teaches while detecting, measuring current in one or more capillaries in which the biological samples are being moved by the current over time to determine a current trace (measuring electrical current in a separation channel, electrophoresing a sample including one or more unknown analytes along the channel, Fig. 6, paras. [0058]-[0060]); performing an analysis on the current trace (processing the collected signal data via a method that employs the measured current as a variable, Fig. 6, paras. [0058]-[0060]); and performing an action based on the analysis (correcting for problematic issues, e.g., one or more errors, in the data during peak detection, para. [0058]-[0060]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the method of Goudberg to include while detecting, measuring current in one or more capillaries in which the biological samples are being moved by the current over time to determine a current trace, performing an analysis on the current trace, and performing an action based on the analysis as taught by Desimas with reasonable expectation of refining data during peak detection and thereby improving usefulness of the electrophoresis run. 

Regarding claim 80, Modified Goudberg teaches wherein measuring current over time comprises measuring current at a plurality of discrete times (Desimas, Fig. 6).

Regarding claim 81, Modified Goudberg teaches wherein the analysis comprises determining a noise metric corresponding to signal noise in the current trace and further wherein performing an action based on the analysis comprises performing an action based on a value of the noise metric (Desimas, para. [0060], for every new sample, its own electric current sum for every point can be calculated and the time value for that point for that sample can be adjusted to match the time value in the virtual or physical reference sample).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kenseth et al. (US 2004/0070758) teach a multiplexed, absorbance based electrophoresis system for analyzing multiple samples wherein a vacuum is attached to the capillary tubes to increase the speed of detection. An output signal from a pressure transducer is monitored by a computer so that the vacuum level is continuously monitored (abstract, para. [0040]).
Nakamura et al. (US 20080087547) teach automating the operation of an electrophoresis apparatus including monitoring abnormality occurring in the flow path before the loading medium leaving the cartridge is applied to the electrophoresis plate, pressure is detected (abstract, para. [0018]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699